Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 1 of 19 PageID 534




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

CAROL DANIEL,

           Plaintiff,

v.                                                                   Case No.: 8:19-cv-02978-WFJ-SPF

SPEEDY SERVICING INC.,
CONCORD ADVICE, LLC, and
MICHAEL LUXENBERG,


           Defendants.
______________________________________/

                DEFENDANTS’ AMENDED MOTION FOR RULE 11 SANCTIONS

           Pursuant to Rule 11 of the Federal Rules of Civil Procedure, Defendants Concord

Advice, LLC (“Concord”) and Michael Luxenberg (“Luxenberg”), collectively, the

“Defendants,” move on the following grounds for sanctions against Plaintiff and Plaintiff’s

counsel:

           1.       In this lawsuit, Plaintiff contends that Speedy Servicing, Inc., a British Virgin

Islands corporation (“Speedy”), impermissibly requested a Credit Bureau Report from Clarity

Services, Inc. regarding Plaintiff and purports to seek damages under the Fair Credit Reporting

Act (the “FCRA”) against the Defendants and co-defendants Speedy and Clarity Services, Inc. 1

           2.       In reality, the First Amended Complaint and Jury Trial Demand (the “Amended

Complaint”) reads as 39 pages of rambling diatribes concerning the defendants’ alleged past

dealings and affiliations, most of which have no relation to the actual claims set forth in the

Amended Complaint. This action is one of at least seven pending lawsuits in which the law firm


1
    Plaintiff reached a settlement with Defendant Clarity Services


4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 2 of 19 PageID 535




representing Plaintiff has sued these same defendants making the same identical allegations in an

attempt to harass a settlement from the Defendants. Plaintiff’s allegations range from inaccurate

statements of party relationships, allegations regarding non-parties to this lawsuit and extraneous

investigations against those parties, and conspiracy theories regarding the origin and affiliations

of the parties in this action. Plaintiff’s inaccurate and irrelevant allegations in the Amended

Complaint constitute thinly-veiled attempts to establish this Court’s jurisdiction over Concord

and Luxenberg.

         3.        Plaintiff alleges that Speedy was initially incorporated in the British Virgin

Islands, but is currently registered in Quebec, Canada and that its Canadian registrations identify

James Meloche and Carolyn Stalk as its owners. Am. Compl. ¶¶ 6, 15, 16, 17.

         4.        Plaintiff then acknowledges in the Amended Complaint that Concord is a separate

legal entity from Speedy, organized under Delaware law, with its principal place of business in

the State of New Jersey. Am. Compl. ¶ 26.

         5.        Despite these fundamental distinctions, Plaintiff then attempts to draw the

unsupported conclusion that Concord and Speedy are under common control and Luxenberg is

the true owner of Speedy. Am. Compl., ¶¶ 18, 30. Plaintiff’s conclusions appear to be based on

its allegations that (1) Speedy provides Concord’s business address to credit reporting agencies,

(2) Luxenberg owns East Side Lenders, LLC, which uses the same mailing address as members

of the “Speedy Loan Network” have used, and (3) in two lawsuits between Speedy and certain

check processing companies Speedy contracted with, Luxenberg was assisting Speedy recover

funds that belonged to Speedy. Am. Compl. ¶¶ 13, 58, 61, 109, 110, 119, 123, 124, 125, 188,

198. Plaintiff’s attempt to connect Luxenberg and Concord with Speedy for jurisdictional

purposes and to attach FCRA liability is wholly without merit and easily disproven. Even further

                                                  2
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 3 of 19 PageID 536




attenuated is Plaintiff’s attempt to sue Luxenberg individually for the acts of Speedy, an entity

Luxenberg has no affiliation with, without any valid basis to pierce the corporate veil.

         6.        As set forth in the Memorandum of Law below, Plaintiff’s Amended Complaint

violates Rule 11(b)(1), (2), and (3) of the Federal Rules of Civil Procedure, in that the Amended

Complaint against Concord and Luxenberg lacks substantive factual merit. Notably, this Court

lacks personal jurisdiction over both Luxenberg personally and over Concord in its capacity as a

Delaware limited liability company. Furthermore, even if this Court had jurisdiction over

Concord and Luxenberg, Plaintiff has failed to state a claim against either of them under the

FCRA. Therefore, the Amended Complaint is brought for improper purpose.

         WHEREFORE, the Defendants seek sanctions pursuant to Rule 11, Federal Rules of

Civil Procedure, against Plaintiff and his attorneys for pursuing claims that are vexatious,

frivolous, and harassing.

                                   MEMORANDUM OF LAW

    I. BACKGROUND

         Plaintiff’s Amended Complaint impermissibly attempts to sue Concord and Luxenberg

for the alleged improper acts of an unrelated third party, Speedy. In support of Plaintiff’s claims

against Luxenberg is the unsubstantiated assertion that Luxenberg is the owner, director and

manager of Speedy and that Luxenberg utilizes Concord and Speedy, and a series of other

fictitious names, to orchestrate virtually every aspect of the payday loan industry. Am. Compl.

¶¶ 19, 25. In support of Plaintiff’s claims against Concord are the unsubstantiated assertions that

Speedy and Concord are under common control, operate out of a combined headquarters,

commingle funds and share common employees, common officers, common ownership and

strategic leadership such that they constitute a single business enterprise. Am. Compl. ¶ 30.

                                                 3
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 4 of 19 PageID 537




         Plaintiff’s conclusory allegations regarding Concord’s and Luxenberg’s relationship to

Speedy are squarely refuted by the Affidavit of Michael Luxenberg in Support of Defendants,

Concord Advice, LLC’s and Michael Luxenberg’s Motion to Dismiss the First Amended

Complaint and Jury Trial Demand (the “Affidavit”) attached as Exhibit 1 to Concord and

Luxenberg’s Motion to Dismiss First Amended Complaint and Memorandum of Law in Support

(Doc. 32).         Plaintiff’s inaccurate and irrelevant allegations in the Amended Complaint are

insufficient to assert an alter ego theory or to establish personal jurisdiction over Concord and

Luxenberg in this case.

         Concord is a limited liability company organized under the laws of the State of Delaware

with its principal place of business located at 85 Eagle Rock Avenue, East Hanover, New Jersey

07936. See Affidavit. Concord is not registered to do business in Florida, has no offices or

employees in Florida and has never operated, conducted, engaged in or carried on a business or

business ventures in the State of Florida. Id. Concord is an advisory company that provides

services to financial companies, such as software to track and analyze data, IT support, marketing

services and consulting services. Id. With respect to Speedy, Concord is an outside vendor that

licenses software to Speedy. Id.

         Luxenberg is the sole member and manager of Concord. Id. Luxenberg is a full time

resident of the State of New Jersey. Id. Luxenberg has no office or employees in Florida and has

never operated, conducted, engaged in or carried on a business or business venture in the State of

Florida. Id. Luxenberg provides no services to Speedy. Id. Luxenberg and Concord have no

ownership interest, management position or other affiliation with Speedy. Id. Luxenberg and

Concord are not the registered agent of, or otherwise authorized to accept service on behalf of

Speedy. Id. Luxenberg and Concord are not authorized to act in any way on behalf of Speedy. Id.

                                                   4
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 5 of 19 PageID 538




Concord is not registered to do business in Florida, has no offices or employees in Florida and

has never operated, conducted, engaged in or carried on a business or business venture in the

State of Florida. Id. Luxenberg and Concord are not lenders and do not make loans anywhere,

including the State of Florida. Id. Concord and Luxenberg have no contact or interaction with

Speedy’s customers, including Plaintiff. Id.     Luxenberg and Concord do not own or rent any

property in Florida. Id. Luxenberg and Concord do not maintain any bank accounts in Florida.

Id. Luxenberg and Concord do not pay any taxes in Florida. Id. Luxenberg and Concord do not

maintain any licenses in Florida. Id. Luxenberg and Concord have not sold any products in

Florida. Id. Luxenberg and Concord do not have any customers in Florida. Id. Luxenberg and

Concord do not direct any advertising to Florida or to any specific state or regions. Id.

         East Side Lenders, LLC (“East Side Lenders”) is a Delaware limited liability company

organized in 2005. Id. From 2005 until September 2013, Luxenberg had an ownership interest in

East Side Lenders. Id. On September 12, 2013, Luxenberg sold all of his interest in East Side

Lenders to James Meloche, who was the owner of Speedy. Id. Luxenberg has not been involved

with East Side Lenders in any capacity since it was sold in September 2013. Id.

         Further, although Luxenberg is unaware of the exact details or structure of the transaction

as a non-party, it is Luxenberg’s understanding that Speedy eventually became a sole

proprietorship owned by Carolyn Stalk.         Id. Luxenberg does not own Speedy, nor is he

responsible for setting the policies of Speedy. Id.

         After Luxenberg sold his interest in East Side Lenders, he started his consulting firm,

Concord. Id.       Concord was contracted by Speedy to work as a vendor procuring payment

processing. Id. In that capacity, Concord assisted Speedy with preparing, implementing and

enforcing contracts with third party payment processing vendors, such as MD Financial, LLC and

                                                 5
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 6 of 19 PageID 539




XTP Solutions, Inc. Id. All actions taken by Concord relating to check processing were at the

direction of Speedy. Id. In that capacity, Concord did not request or obtain consumer credit

reports on behalf of Speedy. Id.

         Since the sale of East Side Lenders in September 2013, neither Concord nor Luxenberg

has owned, directed or managed any online lending companies. Id.

         Plaintiff states in paragraph 22 of the Amended Complaint that Luxenberg created a

network of websites related to the payday loan industry called the Speedy Loan Network, which is

not true. Id. The sale of East Side Lenders was an all asset sale and included the sale of the East

Side Lenders’ website. Id. After the sale of East Side Lenders in September of 2013, Luxenberg

no longer had any control over the website of East Side Lenders nor did he have any involvement

in the content of that website. Id. Further, Luxenberg had no involvement in the creation of, or

content contained on, any other websites owned by Speedy, including Rapital Capital, Dash of

Cash, Money Messiah or Uncle Warbucks. Id.

         In connection with the sale of East Side Lenders in September 2013, East Side Lenders

also transferred the UPS private mailbox located at 40 E. Main Street, Suite 410, Newark, DE

19711. Id. Luxenberg had no access to this UPS private mailbox following the sale of East Side

Lenders. Id. Further, despite’s Plaintiff’s allegation in paragraph 60 of the Amended Complaint

that another entity Luxenberg created, Lowondo Financial, LLC, used this same address in

Newark, Delaware, as Plaintiff’s allegations acknowledge, Lowondo Financial, LLC claimed this

address fourteen years ago, in 2006. Id. Lowondo Financial, LLC has not been in operation since

2013 and was dissolved in 2015. Id.

         Plaintiff alleges in paragraph 85 of the Amended Complaint that Luxenberg altered the

terms and conditions for East Side Lenders in late 2013 to require an arbitrator to apply the laws

                                                6
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 7 of 19 PageID 540




of the British Virgin Islands. However, Luxenberg did not alter any terms of the East Side

Lenders’ website in late 2013. Id. Instead, this occurred after East Side Lenders was sold, which

subsequently became Speedy Servicing, Inc., a British Virgin Islands entity. Id.

         In 2015, a lawsuit arose between DGD Processing Solutions, LLC, MD Financial, LLC

and Speedy relating to amounts owed under certain payment processing agreements (the “2015

Lawsuit”). Id. Because of Concord’s consulting role in procuring payment processing services to

Speedy, Luxenberg assisted Speedy in trying to recoup funds due to Speedy from MD Financial,

LLC. Id. All actions taken by Concord and its employees, including Luxenberg, in that capacity

were at the express direction of Speedy. Id. The funds recovered, if any, belonged to and were to

be paid to Speedy, not to Concord, Luxenberg or any of Luxenberg’s employees. Id.

         During the course of the 2015 Lawsuit, it was expressly explained that James Meloche

owned Speedy. Id. The payment processing agreement at issue in the 2015 Lawsuit between

Speedy and MD Financial, LLC is signed by James Meloche, as President of Speedy. Id.

Luxenberg never represented to anyone at MD Financial, LLC that he owned Speedy. Id. As

paragraph 126 of Plaintiff’s Amended Complaint sets forth, all emails between MD Financial,

LLC and Luxenberg were directed to Luxenberg at his Concord email address. Id.

         In 2019, a lawsuit arose between XTP Solutions, Inc. and Speedy relating to amounts

owed under a 2017 payment processing agreement (the “2019 Lawsuit”). Id. Due to Concord’s

consulting role in procuring payment processing services to Speedy, Luxenberg assisted Speedy

in trying to recoup funds due to Speedy from XTP Solutions, Inc. Id. All actions taken by

Concord and its employees, including Luxenberg, in that capacity were at the express direction of

Speedy. Id. The funds recovered, if any, belonged to and were to be paid to Speedy, not to

Concord, Luxenberg or any of Luxenberg’s employees. Id.

                                                7
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 8 of 19 PageID 541




         During the course of the 2019 Lawsuit, it was expressly explained that James Meloche

owned Speedy. Id. The 2017 payment processing agreement at issue in the 2019 Lawsuit

between Speedy and XTP Solutions, Inc. is signed by James Meloche, as President of Speedy. Id.

Luxenberg never represented to anyone at XTP Solutions, Inc. that Luxenberg owned Speedy. Id.

As paragraphs 199 and 200 of Plaintiff’s Amended Complaint set forth, all emails between XTP

Solutions, Inc. and Luxenberg were directed to Luxenberg at his Concord email address. Id.

Concord does not currently provide Speedy with any payment processing procurement services.

Id.

         Neither Luxenberg nor Concord have any contact or interaction with Speedy’s customers,

including the Plaintiff in this case, Carol Daniel. Id.

         As Plaintiff states in paragraph 12 of the Amended Complaint, Speedy, in the ordinary

course of its business as a lender, requests and obtains consumer credit reports from various

Consumer Credit Reporting Agencies. Id. Neither Luxenberg nor Concord requests or obtains

consumer credit reports on behalf of Speedy. Id. Neither Luxenberg nor Concord directed Speedy

to pull a credit report of Carol Daniel or were otherwise involved in the pulling of the credit report

of Carol Daniel. Id. Neither Luxenberg nor Concord provided an address for Speedy to any credit

reporting agency. Id.

         Thus, neither Concord nor Luxenberg have any connections to Florida sufficient to

warrant personal jurisdiction over them and sanctions should be awarded against Plaintiff and his

attorneys for pursuing this baseless lawsuit, and they should be responsible for the Defendants’

unnecessary legal fees and costs.




                                                   8
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 9 of 19 PageID 542




    II. ARGUMENT

         A.        RULE 11

         Rule 11, Federal Rules of Civil Procedure, requires that an attorney signing a pleading
certify that:
                   (1) [the pleading] is not being presented for any improper purpose,
                   such as to harass, cause unnecessary delay, or needlessly increase
                   the cost of litigation;

                   (2) the claims, defenses, and other legal contentions are warranted
                   by existing law or by a nonfrivolous argument for extending,
                   modifying, or reversing existing law or for establishing new law;
                   [and]

                   (3) the factual contentions have evidentiary support or, if
                   specifically so identified, will likely have evidentiary support after
                   a reasonable opportunity for further investigation or discovery[.]

Fed. R. Civ. P. 11(b)(1)–(3). “[T]he central purpose of Rule 11 is to deter baseless filings.”

Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). Rule 11 was also created to “deter

vexatious and frivolous litigation.” Fox v. Acadia State Bank, 937 F.2d 1566, 1571 (11th Cir.

1991) (sanctions warranted by lack of good-faith argument in support of claims; amount of

sanction rev’d). The Rule serves to expedite the administration and procedure of litigation as

well as to punish improper conduct by litigants and their counsel. Nitram, Inc. v. Industrial Risk

Insurers, 149 F.R.D. 662, 664 (M.D. Fla. 1993). “Every lawyer is an officer of the court and, as

such, in addition to his duty of diligently researching his client’s case, he always has a duty of

candor to the tribunal.” Bautista v. Star Cruises, 696 F. Supp. 2d 1274, 1278 (S.D. Fla. 2010).

“Imposition of sanctions on the attorney rather than, or in addition to, the client is sometimes

proper ‘since it may well be more appropriate than a sanction that penalizes the parties for the

offenses of their counsel.’“ Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir.

1996) (quoting Mike Ousley Productions, Inc. v. WJBF-TV, 952 F.2d 380, 382 (11th Cir. 1992)).

                                                     9
4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 10 of 19 PageID 543




          Sanctions are appropriate “(1) when a party files a pleading that has no reasonable factual

 basis; (2) when the party files a pleading that is based on a legal theory that has no reasonable

 chance of success and that cannot be advanced as a reasonable argument to change existing law;

 or (3) when the party files a pleading in bad faith for an improper purpose.” Massengale v. Ray,

 267 F.3d 1298, 1301 (11th Cir. 2001) (quoting Worldwide Primates, Inc. 87 F.3d at 1254).

 Courts assess litigants’ conduct under Rule 11 by a standard of “reasonableness under the

 circumstances.” Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1294 (11th Cir. 2002) (quoting

 Baker v. Alderman, 158 F.3d 516, 524 (11th Cir. 1998)). This requires a two-step inquiry. First,

 the court must determine whether the party’s claims are objectively frivolous. Baker, 158 F.3d at

 524. Then, the court must examine whether the person signing the pleadings should have been

 aware that the pleadings were frivolous when filed. Id. Sanctions are ultimately appropriate

 where claimant or signing attorney exhibits a “deliberate indifference to obvious facts.” Id.

          Rule 11 also imposes procedural requirements on any movant. Specifically, pursuant to

 Rule 11(c)(1)(A), a movant must file a separate motion directed towards sanctions, which motion

 shall be served upon the offending party (but not filed with the Court). The movant shall allow

 the offending party twenty-one (21) days to withdraw the pleading or motion. If the pleading or

 motion is not withdrawn during that time, the movant may then file its motion with the court.

 This motion was served on Plaintiff and his counsel on the date shown below in the Certificate of

 Service.




                                                  10
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 11 of 19 PageID 544




          B.        APPLICATION OF RULE 11 TO THIS CASE 2

          1.        Plaintiff has failed to establish personal jurisdiction over Concord or
                    Luxenberg

          First, it is basic black-letter law that a plaintiff cannot impose personal liability upon an

 individual simply because that individual owns a company. See Dania Jai-Alai Palace, Inc. v.

 Sykes, 450 So. 2d 1114, 1120–21 (Fla. 1984) (“Those who utilize the laws of this state in order to

 do business in the corporate form have every right to rely on the rules of law which protect them

 against personal liability unless it be shown that the corporation is formed or used for some

 illegal, fraudulent or other unjust purpose which justifies piercing of the corporate veil.” (internal

 quotations omitted)).

          Despite this well-settled principle of Florida law, the Amended Complaint attempts to

 bring claims against Luxenberg personally as owner of Concord without making any allegation

 sufficient to pierce the corporate veil. Furthermore, even if there were some valid basis for

 piercing the corporate veil and bringing the alleged claims against. Luxenberg, as stated above,

 the Amended Complaint still fails to state any valid basis for personal jurisdiction over

 Luxenberg or Concord.

          The closest Plaintiff does come to pleading a basis for personal jurisdiction over Concord

 is to allege that Speedy used Concord’s principal place of business to obtain credit bureau

 reports. Am. Compl. ¶ 13. Even assuming this can be construed as the use of a common address

 (and ignoring the contradictory allegations in the Amended Complaint that Speedy’s actual

 principal place of business is in the British Virgin Islands and its website lists its address in


 2
   In addition to the arguments made herein, the Defendants incorporate by reference the arguments made in their
 Motion to Dismiss First Amended Complaint and Memorandum of Law in Support filed in this case on February 3,
 2020 (Doc. 32)

                                                      11
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 12 of 19 PageID 545




 Quebec), the use of a common address is wholly insufficient to establish personal jurisdiction.

 MeterLogic, Inc. v. Copier Sols., 126 F. Supp. 2d 1346, 1358 (S.D. Fla. 2000) (holding that “the

 sharing of a business address … is insufficient to support a finding that the subsidiaries are the

 alter ego of their corporate parents.”). Further, here, the Affidavit makes clear that Concord and

 Luxenberg have no affiliation with Speedy. See Affidavit ¶¶ 8, 11. Concord is an unrelated

 vendor of Speedy that licenses software to Speedy. Affidavit ¶ 8.           There is no common

 ownership, control or management to support any alter ego theory in this case. As reflected in the

 Affidavit, the facts in this case clearly establish the Defendants have no business activity in

 Florida and there is no basis to support an alter ego claim. Because Defendants have no

 continuous business contacts of any kind in Florida, they cannot be subject to general personal

 jurisdiction in Florida.

          Accordingly, the Amended Complaint fails to allege a basis for personal jurisdiction over

 either Luxenberg or Concord. See Cornerstone Inv. Funding, LLC v. Painted Post Grp., Inc., 188

 So. 3d 904, 905 (Fla. 4th DCA 2016) (explaining that personal jurisdiction over a non-resident

 defendant may be exercised only by satisfying the following two-pronged test: (1) the complaint

 alleges facts that would subject the defendant to Florida’s long-arm statute, and (2) the defendant

 has sufficient minimum contacts to meet traditional notions of fair play and substantial justice

 such that the defendant could reasonably anticipate being haled into court due to its actions).

          The Eleventh Circuit has adopted a three-part test to determine whether the minimum

 contacts requirement has been satisfied. First, the contacts must be related to the plaintiff’s

 cause of action. Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1220 (11th Cir. 1999) (citing

 Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534, 1546 (11th Cir. 1993)). Second, the contacts

 must involve some act by which a defendant purposefully avails itself of the privilege of

                                                 12
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 13 of 19 PageID 546




 conducting activities within the forum. Id. Third, a defendant's contacts with the forum must be

 such that the defendant should reasonably anticipate being haled into court there. Id. As

 demonstrated above and by the Affidavit, none of these factors is present here.

          2. Plaintiff Lacks Article III Standing to Bring An Action Against Concord and
          Luxenberg.

          Because Plaintiff has failed to allege any concrete and particularized harm that she has

 suffered or is likely to suffer, Plaintiff also lacks Article III standing to bring a claim for

 violation of the FCRA. Plaintiff’s claims in the Amended Complaint against the plaintiff “bears

 the burden of showing that [s]he has standing.” Summers v. Earth Island Inst., 555 U.S. 488, 493

 (2009). “[E]ach element [of standing] must be supported in the same way as any other matter on

 which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

 required at the successive stages of the litigation.” Am. Civil Liberties Union of Florida, Inc. v.

 Dixie County, Fla., 690 F.3d 1244, 1247 (11th Cir. 2012) (quoting Lujan v. Defenders of

 Wildlife, 504 U.S. 555, 561 (1992)). “Where, as here, a case is at the pleading stage, the plaintiff

 must ‘clearly . . . allege facts demonstrating’ each element.” Spokeo, 136 S. Ct. at 1547 (quoting

 Warth v. Seldin, 422 U.S. 490, 518 (1975)) (alterations in original).

          The U.S. Supreme Court recently explained that “the ‘irreducible constitutional

 minimum’ of standing consists of three elements.” Spokeo, 136 S. Ct. at 1547 (quoting Lujan,

 504 U.S. at 56). A plaintiff “must have (1) suffered an injury in fact, (2) that is fairly traceable to

 the challenged conduct of a defendant, and (3) that is likely to be redressed by a favorable

 judicial decision.” Id. Injury is “the ‘[f]irst and foremost’ of standing’s three elements.” Spokeo,

 136 S. Ct. at 1547 (quoting Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 103 (1998)). “To

 establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally


                                                  13
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 14 of 19 PageID 547




 protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural

 or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560). “Particularization is necessary to

 establish injury in fact, but it is not sufficient. An injury in fact must also be ‘concrete.’” Id. at

 1548. “Article III standing requires a concrete injury even in the context of a statutory violation.”

 Id.

          Plaintiff has failed to assert any concrete and particularized injury separate from a

 purported statutory violation in the Amended Complaint. As well-settled case law in the

 Eleventh Circuit and others has consistently informed, “[a] ‘concrete’ injury must be ‘de facto’;

 that is, it must actually exist.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, (2016), as revised (May

 24, 2016). The United States Supreme Court has also asserted that “[w]hen we have used the

 adjective ‘concrete’ we have meant to convey the usual meaning of the term—‘real,’ and not

 ‘abstract.’” Id.

          Similarly, when plaintiffs seek to establish standing based on a threatened injury, the

 Supreme Court has explained “that ‘threatened injury must be certainly impending to constitute

 injury in fact,’ and that mere ‘[a]llegations of possible future injury’ are not sufficient.” Clapper

 v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013) (quoting Whitmore v. Arkansas, 495 U.S.

 149, 158 (1990)) (emphasis in original); Shelton v. Blindbid Inc., 2019 WL 4451376 (N.D. Ohio

 September 17, 2019) (complaint dismissed for lack of standing because Plaintiff did not allege

 any facts that show a concrete and particularized injury resulting from Defendants’ alleged

 FCRA violation).

          Here, the Plaintiff “cannot satisfy the demands of Article III by alleging a bare procedural

 violation.” Spokeo, 136 S. Ct. at 1547 (explaining that a “violation of the FCRA’s procedural

 requirements may result in no harm”). Plaintiff has failed to allege any harm from the alleged

                                                  14
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 15 of 19 PageID 548




 procedural violation (Section 1681e(f)), in its Amended Complaint, nor has Plaintiff alleged any

 impending concrete and particularized harm. See Am. Compl. Such an attenuated allegation of

 “harm” is simply insufficient to give rise to the present or impending concrete harm sufficient to

 confer Article III standing. Plaintiff’s allegations of possible future injury are also insufficient.

 See Clapper, 133 S. Ct. at 1147. Plaintiff’s Amended Complaint lacks merit on this additional

 basis.

          3. The Amended Complaint Otherwise Fails to State a Claim for Violation of
          Section 1681(b)(f) of the FCRA.

          Finally, Plaintiff fails to state a claim against Concord and Luxenberg for violations of

 Section 1681b(f) of the FCRA for multiple reasons. First, the allegations of the Amended

 Complaint suggest that Speedy, not Concord or Luxenberg, purportedly obtained or used

 Plaintiff’s consumer credit report. Even if Concord and Luxenberg were involved with the credit

 pull, the credit pull was done with a permissible purpose and was expressly authorized by the

 Plaintiff. Plaintiff’s Amended Complaint lacks merit on this additional basis.

          To state a claim for violation of the FCRA in connection with the misuse or acquisition of

 a consumer report, a plaintiff must adequately allege: (1) that there was a consumer report, (2)

 that defendants used or obtained it, (3) that they did so without a permissible statutory purpose,

 and (4) defendants acted with the specified culpable mental state. Little v. Asset Acceptance,

 LLC, Case No. 12-81116-CIV, 2013 WL 12080760, at *3 (S.D. Fla. Apr. 9, 2013). The FCRA

 sets forth various purposes for which consumer reports may be lawfully accessed. For instance, a

 report may be provided in connection with a consumer’s credit activity and “involving the

 extension of credit to, or review or collection of an account of, the consumer.” 15 U.S.C. §

 1681b(a)(3)(A). To establish a claim for willful or negligent misuse or acquisition of a consumer


                                                 15
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 16 of 19 PageID 549




 report, a plaintiff must establish that the defendant acted without a permissible purpose or a

 “reasonable belief” that a permissible purpose existed. Farrell v. Hanna, Case No. 6:14–cv–81–

 Orl–18KRS, 2014 WL 12616977, at *2 (M.D. Fla. Aug. 22, 2014). An entity with a reasonable

 belief that is has a permissible purpose to acquire a consumer credit report does not violate the

 FCRA. See id.

          Plaintiff fails to sufficiently allege that Concord or Luxenberg violated the FCRA by

 obtaining or using Plaintiff’s credit report. In the Amended Complaint, Plaintiff specifically

 states that “Speedy requested a [consumer credit report] from Clarity regarding [Plaintiff]” and

 that “Clarity, in turn, requested and obtained a copy of [Plaintiff’s] Experian consumer credit

 report.” See Am. Compl. ¶¶ 236, 237. The allegations are clear that Plaintiff contends it was

 actually Speedy who requested the report. Plaintiff then attempts to effectively impute liability

 for this purported credit pull by simply alleging that the pull occurred at the direction of

 Luxenberg and/or Concord or by lumping together multiple Defendants by threadbare allegations

 of connectivity. Meanwhile, Defendants have established by affidavits in the instant action that

 Concord and Luxenberg had no involvement in pulling the Plaintiff’s credit report. Thus,

 Plaintiff fails to establish a vital element of an FCRA claim, that the Defendants actually pulled

 Plaintiff’s credit report, and Plaintiff’s claim fails on this basis alone.

          Not only does Plaintiff fail to establish that Conrod or Luxenberg pulled the credit report,

 Plaintiff cannot establish that the credit report was pulled for an improper purpose—particularly

 in light of the fact that Plaintiff expressly authorized the credit pull. Exhibit “KK” attached to

 Plaintiff’s Amended expressly shows that (1) Clarity was the account identified as having pulled

 the credit report, and (2) that the purpose of the credit report for a “[l]ine of credit,” a permissible

 purpose for pulling a credit report under Section 1681b(f).

                                                    16
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 17 of 19 PageID 550




     Finally, a “[d]efendant need not demonstrate more to establish a ‘permissible purpose’”

 where a plaintiff grants authorization to a defendant to perform such a credit pull, for example,

 when seeking out a line of credit. Meeks v. Murphy Auto Grp., Inc., No. 8:09-CV-1050-T-TBM,

 2010 WL 5174525, at *7 (M.D. Fla. Dec. 15, 2010), aff'd, 441 F. App'x 683 (11th Cir. 2011); see

 also Clemons v. Cutler Ridge Auto., LLC, No. 06-21648-CIV, 2008 WL 879324, at *3 (S.D. Fla.

 Mar. 31, 2008) (explaining that a request for a consumer report is permissible if it is “in

 accordance with the written instructions of the consumer to whom it relates”); 16 C.F.R. pt. 600

 (Commentary on the FCRA) (stating that “no other permissible purses needed” if the consumer

 furnishes written authorization for a report). Here, the Plaintiff applied for numerous loans from

 the Speedy loan network and authorized the pulling of her credit report in connection with those

 loan applications. Thus, even if Concord or Luxenberg had any involvement in pulling Plaintiff’s

 credit report—they did not—that credit pull was expressly authorized by Plaintiff.

                                         III. CONCLUSION

     In light of the facts and relevant law set forth above, it is clear that the Amended Complaint

 against Concord and Luxenberg was filed in violation of the provision of Rule 11 requiring

 dismissal. This Motion was served on Plaintiff and her counsel on February 10, 2020, but was

 not contemporaneously filed with the Court. At that time, Defendants notified Plaintiff that if she

 did not withdraw or dismiss her Amended Complaint as to Luxenberg and Concord within

 twenty-one (21) days of service hereof, Luxenberg and Concord will file this Motion with the

 Court and seek sanctions, attorneys’ fees, costs, and pre-judgment interest, all pursuant to Rule

 11 of the Federal Rules of Civil Procedure. As such, Concord and Luxenberg file this Motion,

 they respectfully request that this Court award sanctions pursuant to Rule 11 of the Federal Rules

 of Civil Procedure against Plaintiff and her attorneys for filing and pursuing a frivolous lawsuit,

                                                 17
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 18 of 19 PageID 551




 in the amount of the Defendants’ legal fees and costs incurred in defending this action, and for all

 such relief as this Court deems just and proper.

                             Compliance with Local Rule 3.01(g) and
                    Safe Harbor Provision of Federal Rule of Civil Procedure 11

     In accordance with Local Rule 3.01(g), the undersigned counsel hereby certifies that she

 conferred with Plaintiff’s counsel regarding the relief sought by this motion, but counsel for the

 parties could not agree on the resolution of the motion. Specifically, Plaintiff’s counsel advised

 that they oppose this Rule 11 motion. Additionally, the undersigned counsel hereby certifies that

 Defendants complied with the safe harbor provision of Federal Rule of Civil Procedure 11(c)(2)

 by serving a copy of this motion upon Plaintiffs' counsel on February 10, 2020, more than

 twenty-one (21) days in advance of the filing of this motion with the Court.

                                                         Respectfully submitted,
                                                         /s/ Lauren G. Raines
                                                         Lauren G. Raines
                                                         Florida Bar No. 11896
                                                         Tara M. Petzoldt, Esq.
                                                         Florida Bar No. 0125099
                                                         BRADLEY ARANT BOULT
                                                         CUMMINGS LLP
                                                         100 N. Tampa Street, Suite 2200
                                                         Tampa, FL 33602
                                                         T: (813) 559-5500 | F: (813) 229-5946
                                                         Primary E-Mail: tpetzoldt@bradley.com
                                                         Primary E-Mail: lraines@bradley.com
                                                         Secondary E-Mail:
                                                         eajohnson@bradley.com
                                                         Counsel for Defendants Concord Advice,
                                                         LLC, and Michael Luxenberg




                                                    18
 4829-9054-9683.2
Case 8:19-cv-02978-WFJ-SPF Document 55 Filed 11/19/20 Page 19 of 19 PageID 552




                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 19, 2020, I electronically filed the foregoing with the
 Clerk of Court using the CM/ECF System which will send an electronic notification of such
 filing to the following parties:

 Brandon D. Morgan, Esq., Counsel for Plaintiff, Marcus Forbes
 bmorgan@seraphlegal.com

 Thomas M. Bonan, Esq., Counsel for Plaintiff, Marcus Forbes
 tbonan@seraphlegal.com

 Bryan James Geiger, Esq., Counsel for Plaintiff, Marcus Forbes
 bgeiger@seraphlegal.com

 S. Douglas Knox, Esq., Counsel for Defendant, Speedy Servicing
 doug.knox@gray-robinson.com



                                                      /s/ Lauren G. Raines
                                                     Attorney




                                                19
 4829-9054-9683.2
